RESOLUCIÓN
Vista cuidadosamente la solicitud de mandamus del pe-ticionario, El Vocero de Puerto Rico, el Tribunal no encuen-tra justificado el ejercicio de nuestra jurisdicción original.
El peticionario invoca nuestra jurisdicción original ba-sándose en la urgencia del remedio solicitado, “en vista de la proximidad de las primarias a celebrarse el domingo 31 de mayo de 1992” y “del derecho constitucional al voto in-formado que tiene la ciudadanía de Puerto Rico”. Solicitud de mandamus, pág. 7. Resulta, sin embargo, que práctica-mente todos los demandados ya han presentado su particular estado financiero ante la Comisión Estatal de Elec-ciones en cumplimiento de lo dispuesto por la Ley Electoral de Puerto Rico. Según información que es de conocimiento público, setenta y ocho (78) de los ochenta y dos (82) legis-ladores demandados son, de nuevo, candidatos a puestos electivos, y todos han sometido estados de situación finan-ciera ante la Comisión Estatal de Elecciones hasta el 18 de mayo de 1992.(1) Esos estados financieros están disponibles al peticionario, que puede de ese modo lograr pronta y rá-*502pidamente lo que solicita en esta petición de mandamus.(2) Siendo ello así, no existen las circunstancias que reitera-damente hemos requerido como condición para ejercer nuestra jurisdicción original. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); Partido Popular v. Gallardo, 56 D.P.R. 706 (1940); Prensa Insular de P.R. v. Cordero, Auditor, 67 D.P.R. 89 (1947); Mun. de Quebradillas v. See. Ejecutivo, 27 D.P.R. 147 (1919). Véase, también, D. Rivé Rivera, Recursos Extraordinarios, Ira ed., Atlanta, Darby Printing Company, 1989, pág. 105.

Se deniega el ejercicio de nuestra jurisdicción original y se ordena el traslado de la solicitud de “mandamus” al Tribunal Superior, Sala de San Juan.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un voto disidente, al cual se unió el Juez Asociado Señor Re-bollo López.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

— O —

 La Ley Electoral de Puerto Rico le requiere a todo candidato a cargo electivo someter un estado de situación financiera (16 L.P.R.A. see. 3151). Tratándose de expedientes públicos, tomamos conocimiento judicial de que dichos estados están sometidos ante la Comisión Estatal de Elecciones.


 El peticionario solicita taxativamente que se le ordene a los demandados proveerle al peticionario sus estados financieros, y que ello se haga antes del 31 de mayo de 1992, cuando se celebran primarias en Puerto Rico. Expresamente dice el peticionario que no está solicitando que se adopte el reglamento que debió ser adop-tado ni ningún otro remedio.